Order, Supreme Court, New York County (Joan A. Madden, J.), entered March 8, 2013, which, insofar as appealed from as limited by the briefs, denied plaintiffs motion for summary judgment on his second cause of action for a rent overcharge, unanimously affirmed, without costs.
Plaintiff’s motion for summary judgment on his rent overcharge claim was properly denied. Although the parties’ lease erroneously stated that the subject apartment was not rent-regulated, plaintiff failed to establish as a matter of law that the rent charged exceeded the statutory legal regulated rent. Concur — Sweeny, J.P., Andrias, Moskowitz, DeGrasse and Gische, JJ.